ALLOWANCE
Claims 1-20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.

Priority
This application has claimed the benefit of Application Number India on 01/02/2020. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically White et al. (US 20080259922 A1) and Schwerk et al. (US 2006/0036684 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 14, and 20.
The prior art of record teaches a computational instance of a remote network management platform, the computational instance comprising: persistent storage containing a plurality of hardware models, the hardware models specifying types of computing devices that are disposed upon a managed network associated with the computational instance, wherein the hardware models respectively include attributes representing manufacturer names, product names, and model numbers of the computing devices [White: Fig. 7, (102), Para. 29, memory with hash tables]; one or more processors [White: Fig. 7, (104), Para. 29, processor] configured to: obtain, from the persistent storage, a hardware model of the plurality of hardware models [White: Fig. 2, (210), Para. 32, system polls for configuration information for network devices; Schwerk: Fig. 3, (310), Para. 33, get document with data]; calculate a hash value by applying a hash function to at least some of the attributes of the hardware model [White: Fig. 2, (220), Para. 34, applies hash function to configuration information; Schwerk: Fig. 3, (320-340), Para. 33, create hashcode for document and data]; compare the hash value to a plurality of hash values in a curated hardware list [White: Fig. 6, (60), Para. 57, finds the difference (i.e. compares hash values) for the selected network device; Schwerk: Fig. 3, (350), Para. 34, compare hashcodes for document and data]; determine that the hash value calculated for the hardware model matches a particular hash value in the curated hardware list [Schwerk: Fig. 3, (360), Para. 34, detect changes in document (i.e. compare document and data)]; and update, in the persistent storage, the hardware model [White: Fig. 6, (650), Para. 61, updates current hash table with configuration information; Schwerk: Fig. 3, (370-380), Para. 34, perform function based on comparison]. 

However, the prior art of record does not teach compare the hash value to a plurality of hash values in a curated hardware list, wherein the curated hardware list includes normalized hardware models that map the hash values to normalized manufacturer names, normalized product names, or normalized model numbers; determine that the hash value calculated for the hardware model matches a particular hash value for a normalized hardware model in the curated hardware list; and update, in the persistent storage, the hardware model to include at least one of a normalized manufacturer name, a normalized product name, or a normalized model number associated with the normalized hardware model. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of compare the hash value to a plurality of hash values in a curated hardware list, wherein the curated hardware list includes normalized hardware models that map the hash values to normalized manufacturer names, normalized product names, or normalized model numbers; determine that the hash value calculated for the hardware model matches a particular hash value for a normalized hardware model in the curated hardware list; and update, in the persistent storage, the hardware model to include at least one of a normalized manufacturer name, a normalized product name, or a normalized model number associated with the normalized hardware model, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179